NIX, Judge.
Plaintiff in error, Carl Hines, hereinafter referred to as the defendant, was convicted in the District Court of Marshal County with the crime of Burglary Second Degree and sentenced to Two Years in the penitentiary. From that judgment and sentence he has filed his appeal in this Court.
His appeal was lodged on October 3, 1968. No brief was filed nor extension of time requested. Therefore, on January 6, 1969, the cause was Summarily Submitted for opinion in accordance with Rules 6 and 9 of the Court of Criminal Appeals.
This Court has consistently and repeatedly held, as in the case of Ashby v. State, Okl.Cr., 406 P.2d 1007:
“Where the defendant appeals from a judgment of conviction and no briefs are filed in support of the petition in error, this Court will examine the records only for fundamental error. If none appears, the judgment will be affirmed.”
This Court has carefully examined the record and reviewed the testimony in the instant case, and finds no fundamental error. The evidence is more than sufficient to support the verdict of the jury.
The judgment and sentence of the trial court are hereby affirmed.
BRETT, P. J., and BUSSEY, J., concur.